Undercofler, Presiding Justice.
This is a certiorari to the Court of Appeals. Allen v. State, 147 Ga. App. 701 (250 SE2d 5) (1978). The only question is whether a requested charge on involuntary manslaughter under Code Ann. § 26-1103 (b) was required. The recitation of facts in the Court of Appeals opinion appears not to require such charge; however, the principle of law relied upon is correct. Jackson v. State, 76 *509Ga. 473 (2) (1886); Warnack v. State, 3 Ga. App. 590 (2) (60 SE 288) (1907). Since the interpretation of the evidence is not a matter of gravity we dismiss the certiorari as improvidently granted.
Argued March 12, 1979
Decided April 17, 1979.
Harry N. Gordon, District Attorney, B. Thomas Cook, Jr., Chief Assistant District Attorney, Valerie E. Caproni, for appellant.
Jack Affleck, for appellee.

Certiorari dismissed.


All the Justices concur, except Hall, J., who concurs in the judgment only.